DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on 07/17/2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/LOGAN M KRAFT/           Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments of the Appeal Brief filed 10/01/2021. 
The reason for withdrawing the previous prior art rejections of independent claims 1 and 5 of the final Office Action mailed 07/02/2021 is because U.S. Patent Application Publication No. 2018/0163687 to Tanaka et al. (foreign priority to 06/03/2015, published on 06/14/2018) shares an inventor and an assignee with the instant application which is a 371 of PCT/JP2015/081651 filed 11/10/2015 and therefore is not prior art under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0068482 to Yamashita et al. (hereinafter: “Yamashita”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yamashita in view of JP 2006-274946 A to Oota et al. [hereinafter: “Oota (‘946)”] or JP 2005-273552 A to Oota et al. [hereinafter: “Oota (‘552)”].
With respect to claim 1, Yamashita teaches a control method of an internal combustion engine, comprising: injecting fuel directly into a cylinder with a fuel injection valve having a plurality of injection holes, wherein fuel injection is performed from the fuel injection valve [as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0023-0024, 0029 & 0032-0033, an engine control unit (ECU) 100 controls injection of fuel directly into a cylinder 24 of an internal combustion engine 20 via a fuel injector 32 (e.g., “fuel injection valve”) during a stratified combustion mode, where a nozzle end 321 of the fuel injector 32 has spray holes 321a, 321b, 321c, 321d, 321e & 321f (e.g., “injection holes”)]; igniting the injected fuel with an ignition plug [as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0023-0024, 0028 & 0032, the ECU 100 controls ignition of the directly injected fuel via a spark plug 34 (e.g., “ignition plug”) during the stratified combustion mode]; and performing spark ignition by the ignition plug while a turbulence in an air flow is generated by the fuel injection [as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0024, 0032 & 0047, the ECU 100 controls an ignition timing of the spark plug 34 during the stratified combustion mode to occur at (or just after) the direct injection of the fuel to directly ignite fuel sprays Fa & Fb of the spray holes 321a & 321b, respectively (e.g., “while a turbulence in an air flow is generated by the fuel injection”)], the ignition plug being disposed so that a discharging region is [it is apparent from at least Figs. 1, 4 & 5 in view of at least ¶ 0032 that the fuel spray Fa (e.g., “first fuel spray”) and the fuel spray Fb (e.g., “second fuel spray”) are formed on opposing horizontal sides of an electrode 34a of the spark plug 34 (and therefore on opposing horizontal sides of an apparent discharging region of the electrode 34a of the spark plug 34) without directly hitting the electrode 34a], the first fuel spray and the second fuel spray being injected from two of the plurality of injection holes that are adjacent (it is apparent from at least Figs. 4 & 5 that the spray holes 321a & 321b are adjacent in a circumferential direction), wherein an angle formed by the first fuel spray and the second fuel spray is smaller than: an angle formed by a third fuel spray and the first fuel spray wherein the third fuel spray is adjacent to the first fuel spray in a circumferential direction, and an angle formed between a fourth fuel spray and the second fuel spray wherein the fourth fuel spray is adjacent to the second fuel spray in the circumferential direction [it is apparent from at least Figs. 4 & 5 that a fuel spray Fe (e.g., “third fuel spray”) is adjacent to the fuel spray Fa in the circumferential direction and that a fuel spray Ff (e.g., “fourth fuel spray”) is adjacent to the fuel spray Fb in the circumferential direction, and it is apparent from at least Figs. 4 & 5 that an angle formed between the fuel spray Fa & Fb is smaller than respective angles formed between the fuel sprays Fa & Fe and between the fuel sprays Fb & Ff], and wherein the ignition plug is disposed so that a plane including a central axis of the first fuel spray and a central axis of the second fuel spray passes between a center electrode and an outer electrode of the ignition plug [it is apparent from at least Figs. 1, 4 & 5 in view of at least ¶ 0032 that center axes of the fuel sprays Fa & Fb are each arranged on a definable plane which passes between the electrode 34a (e.g., “center electrode”) and an apparent outer electrode (as pointed out and labeled in the marked-up copy of Fig. 5 provided directly below) of the spark plug 34].

    PNG
    media_image1.png
    234
    423
    media_image1.png
    Greyscale

As discussed in detail above, Yamashita is understood to teach the control method of claim 1, including that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed by the third fuel spray and the first fuel spray and that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed between the fourth fuel spray and the second fuel spray; however, in such a case where Applicant is able to sufficiently show that Yamashita does not fully teach that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed by the third fuel spray and the first fuel spray and/or that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed between the fourth fuel spray and the second fuel spray, and/or in such a case where Yamashita is not relied upon to fully teach that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed by the third fuel spray and the first fuel spray and/or that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed between the fourth fuel spray and the second fuel spray, it is also noted that: 
Oota (‘946) teaches, via a first embodiment, an analogous control method including injecting fuel directly into a cylinder with a fuel injection valve having a plurality of injection holes, wherein fuel injection is performed from the fuel injection valve [as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0026 & 0049-0054, fuel is injected directly into a cylinder 2 of an internal combustion engine 1 via an injector 18 (e.g., “fuel injection valve”) during a stratified combustion mode, where a tip of the injector 36 has a plurality of injection holes 18a & 18b], wherein an ignition plug (16) is disposed so that a discharging region is sandwiched by a first fuel spray and a second fuel spray [it is apparent from at least Figs. 1-5 in view of at least ¶ 0026 & 0048-0054 that a first fuel spray S1 (e.g., as shown to the left of an electrode of the spark plug 16 in Fig. 3) and a second fuel spray S1 (e.g., as shown to the right of the electrode of the spark plug 16 in Fig. 3) are formed on opposing horizontal sides of the electrode of the spark plug 16 (and therefore on opposing horizontal sides of an apparent discharging region of the electrode of the spark plug 16)], the first fuel spray and the second fuel spray being injected from two of the plurality of injection holes that are adjacent (it is apparent from at least Figs. 2-5 that the respective nozzle holes 18a of the first fuel spray S1 and the second fuel spray S1 are adjacent in a circumferential direction), wherein an angle formed by the first fuel spray and the second fuel spray is smaller than: an angle formed by a third fuel spray and [it is apparent from at least Figs. 2-5 that a third fuel spray S2 (e.g., as shown to the left of the electrode of the spark plug 16 in Fig. 3) is adjacent to the first fuel spray S1 in the circumferential direction and that a fourth fuel spray S2 (e.g., as shown to the right of the electrode of the spark plug 16 in Fig. 3) is adjacent to the second fuel spray S1 in the circumferential direction, and it is apparent from at least Figs. 2-5 that an angle formed between the first fuel spray S1 and the second fuel spray S1 is smaller than respective angles formed between the third fuel spray S2 and the first fuel spray S1 and between the fourth fuel spray S2 and the second fuel spray S1], and wherein the ignition plug is disposed so that a plane including a central axis of the first fuel spray and a central axis of the second fuel spray passes between a center electrode and an outer electrode of the ignition plug [it is apparent from at least Figs. 1-5 in view of at least ¶ 0026 & 0048-0054 that each of an apparent central axis of the first fuel spray S1 and an apparent central axis of the second fuel spray S1 are arranged on a definable plane which passes between an apparent center electrode (as pointed out and labeled in the marked-up copy of Fig. 3 provided directly below) of the spark plug 16 and an apparent outer electrode (as pointed out and labeled in the marked-up copy of Fig. 3 provided directly below) of the spark plug 16].

    PNG
    media_image2.png
    425
    544
    media_image2.png
    Greyscale

Alternatively, Oota (‘946) teaches, via a second embodiment [e.g., Fig. 14(d)], an analogous control method including injecting fuel directly into a cylinder with a fuel injection valve having a plurality of injection holes, wherein fuel injection is performed from the fuel injection valve [as depicted by at least Figs. 1-5 & 14(d) and as discussed by at least ¶ 0026, 0049-0054 & 0100, fuel is injected directly into a cylinder 2 of an internal combustion engine 1 via an injector 18 (e.g., “fuel injection valve”) during a stratified combustion mode, where a tip of the injector 36 has a plurality of injection holes 18a & 18b], wherein an ignition plug (16) is disposed so that a discharging region is sandwiched by a first fuel spray and a second fuel spray {it is apparent from at least Figs. 1-5 & 14(d) in view of at least ¶ 0026, 0048-0054 & 0100 that a first fuel spray S1 [e.g., corresponding to the leftmost nozzle hole 18a in Fig. 14(d)] and a second fuel spray S1 [e.g., corresponding to the rightmost nozzle hole 18a in Fig. 14(d)] are formed on opposing horizontal sides of an electrode of the spark plug 16 (and therefore on opposing horizontal sides of an apparent discharging region of the electrode of the spark plug 16)}, the first fuel spray and the second fuel spray being injected from two of the plurality of injection holes that are adjacent [it is apparent from at least Fig. 14(d) that the respective nozzle holes 18a of the first fuel spray S1 and the second fuel spray S1 are adjacent in a circumferential direction], wherein an angle formed by the first fuel spray and the second fuel spray is smaller than: an angle formed by a third fuel spray and the first fuel spray wherein the third fuel spray is adjacent to the first fuel spray in a circumferential direction, and an angle formed between a fourth fuel spray and the second fuel spray wherein the fourth fuel spray is adjacent to the second fuel spray in the circumferential direction {it is apparent from at least Figs. 2-5 & 14(d) that a third fuel spray S2 [e.g., corresponding to the rightmost nozzle hole 18b in Fig. 14(d)] is adjacent to the first fuel spray S1 in the circumferential direction and that a fourth fuel spray S2 [e.g., corresponding to the leftmost nozzle hole 18b in Fig. 14(d)]  is adjacent to the second fuel spray S1 in the circumferential direction, and it is apparent from at least Figs. 2-5 & 14(d) that an angle formed between the first fuel spray S1 and the second fuel spray S1 is smaller than respective angles formed between the third fuel spray S2 and the first fuel spray S1 and between the fourth fuel spray S2 and the second fuel spray S1}, and wherein the ignition plug is disposed so that a plane including a central axis of the first fuel spray and a central axis of the second fuel spray passes between a center electrode and an outer electrode of the ignition plug [it is apparent from at least Figs. 1-5 & 14(d) in view of at least ¶ 0026, 0048-0054 & 0100 that each of an apparent central axis of the first fuel spray S1 and an apparent central axis of the second fuel spray S1 are arranged on a definable plane which passes between an apparent center electrode (as pointed out and labeled in the marked-up copy of Fig. 3 provided above) of the spark plug 16 and an apparent outer electrode (as pointed out and labeled in the marked-up copy of Fig. 3 provided above) of the spark plug 16].
Oota (‘552) teaches, via a first embodiment, an analogous control method including injecting fuel directly into a cylinder with a fuel injection valve having a plurality of injection holes, wherein fuel injection is performed from the fuel injection valve [as depicted by at least Figs. 1, 2 & 7-9 and as discussed by at least ¶ 0009-0010, 0020, 0032-0036 & 0038-0041, fuel is injected directly into a cylinder 2 of an internal combustion engine 1 via an injector 36 (e.g., “fuel injection valve”) during a stratified combustion mode, where a tip of the injector 36 has a plurality of nozzle holes 64a, 64b, 64c, 64d, 64e & 64f (e.g., “injection holes”)], wherein an ignition plug (32) is disposed so that a discharging region is sandwiched by a first fuel spray and a second fuel spray [it is apparent from at least Figs. 1, 2 & 7-9 in view of at least ¶ 0009-0010, 0019-0020, 0032-0036 & 0038-0041 that a first fuel spray of the nozzle hole 64a and a second fuel spray of the nozzle hole 64b are formed on opposing horizontal sides of an electrode part 32a of the spark plug 32 (and therefore on opposing horizontal sides of an apparent discharging region of the electrode 32a of the spark plug 32)], the first fuel spray and the second fuel spray being injected from two of the plurality of injection holes that are adjacent (it is apparent from at least Figs. 7 & 8 that the nozzle holes 64a & 64b are adjacent in a circumferential direction), wherein an angle formed by the first fuel spray and the second fuel spray is smaller than: an angle formed by a third fuel spray and the first fuel spray wherein the third fuel spray is adjacent to the first fuel spray in a circumferential direction, and an angle formed between a fourth fuel spray and the second fuel spray wherein the fourth fuel spray is adjacent to the second fuel spray in the circumferential direction (it is apparent from at least Figs. 7 & 8 that a third fuel spray of the nozzle hole 64c is adjacent to the first fuel spray of the nozzle hole 64a in the circumferential direction and that a fourth fuel spray of the nozzle hole 64d is adjacent to the second fuel spray of the nozzle hole 64b in the circumferential direction, and it is apparent from at least Figs. 7 & 8 that an angle formed between the first fuel spray of the nozzle hole 64a and the second fuel spray of the nozzle hole 64b is smaller than respective angles formed between the third fuel spray of the nozzle hole 64c and the first fuel spray of the nozzle hole 64a and between the fourth fuel spray of the nozzle hole 64d and the second fuel spray of the nozzle hole 64b), and wherein the ignition plug is disposed so that a plane including a central axis of the first fuel spray and a central axis of the second fuel spray passes between a center electrode and an outer electrode of the ignition plug [it is apparent from at least Figs. 1, 2, 7 & 8 in view of at least ¶ 0009-0010, 0020 & 0033 that each of an axis 66a (e.g., “central axis”) of the first fuel spray of the nozzle hole 64a and an axis 66b (e.g., “central axis”) of the second fuel spray of the nozzle hole 64b are arranged on a definable plane which passes between the electrode 32a (e.g., “outer electrode”) and an apparent center electrode (as pointed out and labeled in the marked-up copy of Fig. 8 provided directly below) of the spark plug 32]. 

    PNG
    media_image3.png
    339
    402
    media_image3.png
    Greyscale

Oota (‘552) also teaches, via a second embodiment, an analogous control method including injecting fuel directly into a cylinder with a fuel injection valve having a plurality of injection holes arranged comparably to the arrangement of the plurality of injection holes of the fuel injection valve of Yamashita [compare at least Fig. 12 of Oota (‘552) with at least Figs. 4 & 5 of Yamashita], and Oota (‘552) teaches that the second embodiment simply provides an alternative arrangement of the plurality of injection holes of the fuel injection valve with respect to the ignition plug as compared to first embodiment of Oota (‘552), (as discussed by at least ¶ 0043-0045).
Therefore, in the event that Yamashita is not relied upon to fully teach that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed by the third fuel spray and the first fuel spray and/or that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed between the fourth fuel spray and the second fuel spray, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control method of Yamashita in view of the teachings of or Oota (‘946) or Oota (‘552), if even necessary, such that respective angles formed between the third fuel spray and the first fuel spray and between the fourth fuel spray and the second fuel spray are larger than the angle formed by the first fuel spray and the second fuel spray because each of Oota (‘946) (e.g., see at least Fig. 4) and Oota (‘552) (e.g., see at least Fig. 12) respectively demonstrates that arranging six injection holes of a fuel injection valve, in a manner comparable to the arrangement of the six injection holes of the fuel injection valve of Yamashita (e.g., see at least Figs. 4 & 5), including an angular arrangement of the injection holes such that respective angles formed between a third fuel spray and a first fuel spray and between a fourth fuel spray and a second fuel spray are larger than the angle formed by the first fuel spray and the second fuel spray, sufficiently enables direct injection of fuel into a cylinder of an internal combustion engine, including during operation in a stratified combustion mode, such that increasing the respective angles formed between the third fuel spray and the first fuel spray and between the fourth fuel spray and the second fuel spray of Yamashita, if even 
Alternatively, in the event that Yamashita is not relied upon to fully teach that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed by the third fuel spray and the first fuel spray and/or that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed between the fourth fuel spray and the second fuel spray, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control method of Yamashita in view of the teachings of Oota (‘946) of Oota (‘552), if even necessary, such that injection holes of the fuel injection valve are arranged differently, including with respective angles formed between a third fuel spray and a first fuel spray and between a fourth fuel spray and a second fuel spray being larger than an angle formed by the first fuel spray and the second fuel spray, because each of Oota (‘946) (e.g., see at least Fig. 4) and Oota (‘552) (e.g., see at least Fig. 12) respectively demonstrates that arranging six injection holes of a fuel injection valve sufficiently enables direct injection of fuel into a cylinder of an internal combustion engine, including during operation in a stratified combustion mode, in a manner comparable to the arrangement of the six injection holes of the fuel injection valve of Yamashita (e.g., see the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed by the third fuel spray and the first fuel spray and that the angle formed by the first fuel spray and the second fuel spray is smaller than the angle formed between the fourth fuel spray and the second fuel spray.

With respect to claim 4, Yamashita (alternatively, Yamashita modified supra) teaches the control method of the internal combustion engine according to claim 1, wherein the first fuel spray and the second fuel spray sandwiching the discharging region have angles formed with a cylinder axis, respectively, different from each other [it is apparent from at least Figs. 4 & 5 of Yamashita that the fuel spray Fa forms a first angle with a cylinder center axis ZAC (e.g., “cylinder axis”) and that the fuel spray Fb forms a second angle, different from the first angle, with the cylinder center axis ZAC].

    PNG
    media_image4.png
    320
    443
    media_image4.png
    Greyscale

With respect to claim 5, Yamashita (alternatively, Yamashita modified supra) teaches a control device of an internal combustion engine comprising: a fuel injection valve having a plurality of injection holes and adapted to directly inject a fuel into a cylinder; an ignition plug adapted to ignite the injected fuel; and a controller, wherein the fuel injection valve and the ignition plug are disposed so that a discharging region of the ignition plug is sandwiched by a first fuel spray and a second fuel spray, the first fuel spray and the second fuel spray being injected from two of the plurality of injection holes that are adjacent, and wherein the ignition plug is disposed so that a plane including a central axis of the first fuel spray and a central axis of the second fuel spray passes between a center electrode and an outer electrode of the ignition plug; an angle formed by the first fuel spray and the second fuel spray sandwiching the discharging region is (as discussed in detail above with respect to claim 1).

With respect to claim 7, Yamashita (alternatively, Yamashita modified supra) teaches the control method of the internal combustion engine according to claim 1, wherein a distance between the first fuel spray and the second fuel spray is shorter than both (i) a distance between the first fuel spray and a wall surface of a combustion chamber of the internal combustion engine, and (ii) a distance between the second fuel spray and the wall surface of the combustion chamber of the internal combustion engine [for example, it is apparent from at least Figs. 1, 4 & 5 of Yamashita that a distance between the fuel sprays Fa & Fb is relatively shorter when measured relatively close from the fuel injector 32 as compared to when measured relatively far from the fuel injector 32, such that the distance between the fuel sprays Fa & Fb is very small when measured at (or directly adjacent to) the spray holes 321a & 321b, with the very small distance between the fuel sprays Fa & Fb being clearly smaller than, for example, each of a distance between the fuel spray Fa and a definable wall surface portion of the cylinder 24 (or of a cylinder head 23, or of a piston 26) that forms part of a combustion chamber 27, and a distance between the fuel spray Fb and the definable wall surface portion].

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tanaka in view of U.S. Patent Application Publication No. 2006/0185351 to Eves et al. (hereinafter: “Eves”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Oota (‘946) or Oota (‘552); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Oota (‘946) or Oota (‘552), and in view of Eves.
With respect to claim 2, Yamashita (alternatively, Yamashita modified supra) teaches the control method of an internal combustion engine according to claim 1, wherein when the fuel injection is performed during an expansion stroke and combustion is retarded, the spark ignition is performed by the ignition plug while the turbulence in the air flow is generated by the fuel injection [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see: MPEP 2111.04_II), and the claim phrase “the spark ignition is performed by the ignition plug while the turbulence in the air flow is generated by the fuel injection” appears to be contingent upon a conditional phrase “when the fuel injection is performed during an expansion stroke and combustion is retarded” that does not appear to necessarily occur as part of the control method (e.g., at times including when the fuel injection is not performed during an expansion stroke and/or at times including when combustion is not retarded), such that the control method does not appear to require that the fuel injection pressure is raised under a broadest reasonable interpretation, such that the claim phrase “wherein when the fuel injection is performed during an expansion stroke and combustion is retarded, the spark ignition is performed by the ignition plug while the turbulence in the air flow is generated by the fuel injection” does not appear to necessarily limit the claim under a broadest reasonable interpretation and has not been given patentable weight].
As discussed in detail above, the claim phrase “wherein when the fuel injection is performed during an expansion stroke and combustion is retarded, the spark ignition is performed by the ignition plug while the turbulence in the air flow is generated by the fuel injection” does not appear to further limit the claimed control method under a broadest reasonable interpretation, such that Yamashita is understood to fully teach (alternatively, Yamashita modified supra is understood to fully render obvious) the control method of claim 2 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein when the fuel injection is performed during an expansion stroke and combustion is retarded, the spark ignition is performed by the ignition plug while the turbulence in the air flow is generated by the fuel injection” necessarily provides further limitation to the control method of claim 2 and/or in such a case where the claim phrase “wherein when the fuel injection is performed during an expansion stroke and combustion is retarded, the spark ignition is performed by the ignition plug while the turbulence in the air flow is generated by the fuel injection” is differently interpreted as necessarily providing further limitation to the control method of claim 2, it is also noted that Yamamoto appears to be silent as to whether the control method includes fuel injection during an expansion stroke.
However, Eves teaches a control method for an internal combustion engine, where the control method includes performing spark ignition by an ignition plug while turbulence is generated in an air flow by a fuel injection performed in an expansion stroke by a fuel injection valve, such that combustion is retarded, to provide quick heating of an exhaust gas catalytic converter to an operating temperature during a cold start [as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0005-0007 and the Abstract, a fuel injector 4 injects fuel into air in a cylinder 2 of an internal combustion engine during an intake stroke (e.g., “expansion stroke”) and during a combustion stroke (e.g., “expansion stroke”), where each of the two fuel injections occurs prior to ignition of the fuel by spark ignition by a spark plug 6 such that combustion is strongly delayed at times including when operation is carried out to heat a catalytic converter arranged in an exhaust-gas path of the internal combustion engine, and where each injection of the fuel is understood to necessarily generate turbulence in the air in the cylinder 2, including when the spark ignition is performed by the spark plug 6].
Therefore, even if the claim phrase “wherein when fuel injection is performed during an expansion stroke and combustion is retarded, spark ignition is performed by the ignition plug while turbulence in an air flow is generated by the fuel injection” is when fuel injection is performed during an expansion stroke and combustion is retarded, spark ignition is performed by the ignition plug while turbulence in an air flow is generated by the fuel injection because, as discussed in detail above, Eves teaches that such control beneficially provides quick heating of an exhaust gas catalytic converter to an operating temperature during a cold start.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tanaka in view of JP 2008-267252 A to Okamoto et al. (hereinafter: “Okamoto”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Oota (‘946) or Oota (‘552); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Oota (‘946) or Oota (‘552), and in view of Okamoto.
With respect to claim 3, Yamashita (alternatively, Yamashita modified supra) teaches the control method of the internal combustion engine according to claim 1, wherein whether combustion is stable or not is determined; and if the combustion is not stable, a fuel injection pressure is raised [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “wherein whether combustion is stable or not is determined; and if the combustion is not stable, a fuel injection pressure is raised” does not appear to unambiguously introduce any process step(s) and/or provide further definition to any previously introduced process step(s) of the control method, such that the claim phrase “wherein whether combustion is stable or not is determined; and if the combustion is not stable, a fuel injection pressure is raised” does not appear to further limit the claimed control method; also, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see: MPEP 2111.04_II), and the claim phrase “a fuel injection pressure is raised” appears to be contingent upon a conditional phrase “if the combustion is not stable” that does not appear to necessarily occur as part of the control method (e.g., at times including when combustion is stable is determined), such that the control method does not appear to require that the fuel injection pressure is raised under a broadest reasonable interpretation, such that the claim phrase “if the combustion is not stable, a fuel injection pressure is raised” does not appear to necessarily limit the claim under a broadest reasonable interpretation and has not been given patentable weight].
As discussed in detail above, the claim phrase “wherein whether combustion is stable or not is determined; and if the combustion is not stable, a fuel injection pressure is raised” does not provide further limitation to the claimed method under a broadest wherein whether combustion is stable or not is determined; and if the combustion is not stable, a fuel injection pressure is raised” necessarily provides further limitation to the control method of claim 3 and/or in such a case where the claim phrase “wherein whether combustion is stable or not is determined; and if the combustion is not stable, a fuel injection pressure is raised” is differently interpreted as providing further limitation to the control method of claim 3, it is also noted that Yamashita appears to be silent as to whether the control method includes fuel injection pressure adjustment responsive to determination of unstable combustion. 
However, Okamoto teaches a control method for an internal combustion engine, where the control method includes determining whether combustion is stable, determining that combustion is not stable, and raising a fuel injection pressure responsive to the determination that combustion is not stable (as discussed by at least ¶ 0016 & 0020-0021, an operation mode of a direct injection engine 10 switches from a normal mode NM to a combustion stability recovery mode RM upon determination that combustion stability is lowered, and a recovery mode fuel pressure fpr in the combustion stability recovery mode RM is 1.5 to 3.0 times larger than a normal fuel pressure fpn in the normal mode NM).
Therefore, even if the claim phrase “wherein whether combustion is stable or not is determined; and if the combustion is not stable, a fuel injection pressure is raised” is whether combustion is stable or not is determined; and if the combustion is not stable, a fuel injection pressure is raised because Okamoto further teaches that such control beneficially removes fuel injection valve deposits due to the higher pressure, thereby improving fuel injection characteristics and reducing combustion instability (as discussed by at least ¶ 0011-0012 of Okamoto).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747